Citation Nr: 1442108	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to accrued benefits, including payment of month of the Veteran's death benefit under 38 U.S.C. § 5310(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from April 1941 to October 1945.  He passed away in August 2005; at the time of his death he was divorced, and his former spouse had pre-deceased him.  The appellant is his daughter. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.


FINDINGS OF FACT

1.  The Veteran passed away on August [redacted], 2005; his former spouse pre-deceased him; and the appellant is his daughter. 

2.  There were no claims pending, or benefits due and unpaid, at the time of the Veteran's death.

3.  The appellant filed a claim seeking entitlement to payment for the month of the Veteran's death benefit under 38 U.S.C. § 5310(b) as a non-spouse survivor of the Veteran. 


CONCLUSIONS OF LAW

1.  The criteria to establish accrued benefits under 38 U.S.C.A. § 5121 have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160, 3.1000 (2013).

2.  The criteria for entitlement to payment of the surviving spouse's month of the Veteran's death benefit under 38 U.S.C. § 5310(b) have not been met.  38 U.S.C.A. §§ 5107 , 5310(b) (West 2002 & Supp. 2013); VAOPGCPREC 1-2009 (January 22, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).




Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a) ; 38 C.F.R. 3.1000 (a) . Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares. 38 C.F.R. § 3.1000(a)(1)-(4) . In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial. 38 C.F.R. § 3.1000(a)(5) .

 For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution. 38 C.F.R. § 3.57 .

A claim for accrued benefits must be filed within one year after the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Here, the appellant's applications for accrued benefits were received in December 2005 and April 2006, both less than one year after the Veteran's death.  However, there was no claim for VA benefits pending at the time of the Veteran's death.  There was also no decision denying a claim for benefits that had been issued within one year of the Veteran's death.  

Therefore, there was no pending claim, and the Veteran was not owed any unpaid benefits at the time of his death.  As such, the appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As the law and not the facts of this case are dispositive, the claim for accrued benefits must be denied based on lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.


Month of the Veteran's death benefit under 38 U.S.C. § 5310(b)

The appellant appears argue that she should be entitled to the Veteran's VA pension check for the month of his death as an accrued benefit, as the Veteran had no living spouse at the time of his death, and she is his daughter.  

The Veteran passed away in August 2005, leaving no surviving spouse.  Following his death, the Veteran's daughter, in essence, filed a claim for entitlement to the month of death benefit.

As noted in a September 2014 Appellate Brief Presentation presented by the appellant's accredited representative, it was argued that as the Veteran died after the conclusion of normal business hours on the last day of August the appellant and her siblings should be entitled to the Veteran's last nonservice-connected disability pension payment.  This payment was suggested to be in the form of a "parting tribute" for his wartime service.  

Compensation or pension payable to a Veteran ends on the last day of the month before the Veteran's death.  See 38 U.S.C. § 5112(b)(1).  See also Pelea v. Nicholson, 497 F.3d 1290, 1291 (Fed. Cir. 2007).  Thus, there is no pension which is payable for the month in which his death occurred, namely August 2005.  

The only exception to this rule is not applicable in this case.  Under 38 U.S.C. § 5310, a surviving spouse is entitled to death benefits for the month in which a Veteran died.  However, in this case the Veteran's spouse pre-deceased him.  The appellant is not the surviving spouse, but is a daughter of the Veteran.  The statue does not contain any provision allowing a son or daughter to collect benefits for the month of death.  The statutory terms chosen by Congress in enacting the statute authorizing this benefit, read in the context of the statutory scheme for Veterans' benefits; clearly indicate that the section 5310(b) benefit was intended solely for the surviving spouse of a Veteran.  See Pelea v. Nicholson, 497 F.3d 1290, 1292 (Fed. Cir. 2007) (providing similar analysis concerning DIC benefits upon the death of a surviving spouse).  

See also VAOPGCPREC 1-2009 (January 22, 2009) in which VA General Counsel considered the rules regarding payment of benefits after death.  According to VA General Counsel, if a Veteran's surviving spouse, entitled to receive the section 5310(b)(1) month of the Veteran's death benefit, dies before receiving the benefit, VA is not required to pay to the deceased surviving spouse's estate the amount of the section 5310(b) benefit the surviving spouse would have received, but for his or her death.  

While the Board is sympathetic to the appellant's arguments, it is bound by the applicable law and regulations, as well as the General Counsel 's opinion, as the Chief Legal Officer of VA.  See 38 U.S.C.A. § 7104(c).  Under these circumstances, no legal basis exists for granting this appeal.










	(CONTINUED ON NEXT PAGE)


ORDER

Accrued benefits are denied.

Entitlement to receive payment of month of the Veteran's death benefit under 38 U.S.C. § 5310(b) is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


